Per Curiam.

Without noticing other points, this judgment was erroneous in respect to the set-off. The defendant was bound to set off his account, and if the sum total proved to the satisfaction of the justice, amounted to 200 dollars, he had no jurisdiction, and ought to have nonsuited the plaintiff. He says the account was not fully substantiated, ,and so he rejected it. If it was substantiated to any sum less than 200 dollars, it ought to have been received and submitted to the jury, so that if the balance found for the defendant exceeded 25 dollars, judgment might have been entered against the plaintiff. To overrule the whole account would destroy it for ever, if this judgment remains in force.
Judgment reversed,